--------------------------------------------------------------------------------

Exhibit No. 10(b)


TRUSTCO BANK CORP NY


AMENDED AND RESTATED
2010 DIRECTORS EQUITY INCENTIVE PLAN


December 21, 2010
(amended and restated, March 17, 2015)
 

--------------------------------------------------------------------------------

TrustCo Bank Corp NY


AMENDED AND RESTATED
2010 DIRECTORS EQUITY INCENTIVE PLAN


December 21, 2010
(amended and restated, March 17, 2015)


TABLE OF CONTENTS
 
1.
Establishment, Purpose, and Effective Date of Plan
1
 
 
 
2.
Definitions
1
 
 
 
3.
Eligibility and Participation
3
 
 
 
4.
Administration
3
 
 
 
5.
Stock Subject to Plan
4
 
 
 
6.
Duration of Plan
5
 
 
 
7.
Stock Options
5
 
 
 
8.
Stock Appreciation Rights8 6  
9.
Restricted Stock 7  
9A.
Restricted Stock Units 8  
10.
Beneficiary Designation 9  
11.
Rights of Director 9  
12.
Change-in-Control 9  
13.
Amendment, Modification and Termination of Plan 11  
14.
Tax Withholding 12  
15.
Indemnification 12  
16.
Repricing 12  
17.
Requirements of Law 13

 

--------------------------------------------------------------------------------

1. Establishment, Purpose, and Effective Date of Plan.

 

(a) Establishment. TrustCo Bank Corp NY, a New York corporation, hereby
establishes the “AMENDED AND RESTATED TRUSTCO BANK CORP NY 2010 DIRECTORS EQUITY
INCENTIVE PLAN”.

 

(b) Purpose. The purpose of this Plan is to advance the interest of stockholders
and the Company by attracting and retaining members of the Board and to
encourage them to acquire a larger ownership in the Company. The resulting
increased proprietary interest in the Company increases Directors’ incentives to
continue active service as Directors and to oversee the continued success and
growth of the Company.

 

(c) Effective Date. The Plan was originally effective upon its adoption by the
Board of Directors of the Company on December 21, 2010 and was approved by
stockholders at the Company’s 2011 Annual Meeting of Stockholders.

 

2. Definitions.

 

(a) Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below.

 

(i) “Award” means any Stock Option, Stock Appreciation Right, Restricted Stock
or Restricted Stock Unit granted under the Plan.

 

(ii) “Award Agreement” means the agreement that sets forth the terms, conditions
and limitations applicable to an Award.

 

(iii) “Board” means the Board of Directors of the Company.

 

(iv) “Cause” means conduct of a Participant that involves the commission of an
act of fraud, embezzlement or theft constituting a felony against the Company or
any Subsidiary as finally determined by a court of competent jurisdiction or an
unequivocal admission by the Participant.

 

(v) “Code” means the Internal Revenue Code of 1986, as amended.

 

(vi) “Committee” means the Compensation Committee of the Board or such other
committee appointed from time to time by the Board to administer the Plan. The
Committee shall consist of two or more members, each of whom shall qualify as a
“non-employee director,” as the term (or similar or successor term) is defined
by Rule 16b-3, and as an “outside director” within the meaning of Code Section
162(m) and regulations thereunder.

 

(vii) “Company” means TrustCo Bank Corp NY, a New York corporation.

 

(viii) “Director” means a member of the Board or of the board of directors of
Trustco Bank.

 

(ix) “Disability” means a Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. The Participant also will be
deemed to have a “Disability” if determined to be totally disabled by the Social
Security Administration.

 

--------------------------------------------------------------------------------

(x) “Fair Market Value” means the closing price of the Stock as reported on the
Nasdaq Global Select Market, or such other system as may supersede it, on a
particular date. In the event that there are no Stock transactions on such date,
the Fair Market Value shall be determined as of the immediately preceding date
on which there were Stock transactions.

 

(xi) “Option” means the right to purchase Stock at a stated price for a
specified period of time (subject to Section 7(c)). For purposes of the Plan, an
Option may be either (1) a “Nonstatutory (Nonqualified) Stock Option,” or “NSO,”
or (2) any other type of option encompassed by the Code. No Option under this
Plan may be an “Incentive Stock Option,” or “ISO” within the meaning of Section
422 of the Code.

 

(xii) “Participant” means any Director designated by the Committee to
participate in the Plan, except that employees of the Company or its
subsidiaries who are also Directors shall not be eligible to receive grants
under the Plan.

 

(xiii) “Period of Restriction” means, with respect to Restrict Stock, the period
during which the transfer of shares of Restricted Stock is restricted pursuant
to Section 9(g) of the Plan, and, with respect to Restricted Stock Units, the
period described in the first sentence of Section 9A(b).

 

(xiv) “Plan” means the TrustCo Bank Corp NY Amended and Restated 2010 Directors
Equity Incentive Plan as set forth herein and any amendments hereto.

 

(xv) “Previously-Acquired Share” means a share of Stock acquired by the
Participant or any beneficiary of the Participant, and if so acquired, such
share of Stock has been held for a period of not less than six months, or such
shorter period as the Committee may prescribe.

 

(xvi) “Restricted Stock” means Stock granted to a Participant pursuant to
Section 9 of the Plan.

 

(xvii) “Rule 16b-3” means Rule 16b-3 or any successor or comparable rule or
rules applicable to Awards granted under the Plan promulgated by the Securities
and Exchange Commission under Section 16(b) of the Securities Exchange Act of
1934, as amended. Rule 16b-3 generally provides exemptions from the short-swing
profit recovery provisions of Section 16(b) for transactions between an issuer
and its officers or directors, including the grant and exercise of options and
other equity-related awards.

 

(xviii) “Separation from Service” means a termination of the Participant’s
service with the Company and all of its controlled group members within the
meaning of Code Section 409A. Whether a Separation from Service has occurred is
determined based on whether the facts and circumstances indicate that the
Company and Participant reasonably anticipated that no further services would be
performed after a certain date or that the level of bona fide services the
Participant would perform after such date (including as an employee or as an
independent contractor) would permanently decrease to no more than 25% of the
average level of bona fide services performed (including as an employee or an
independent contractor) over the immediately preceding thirty-six month period
(or the full period of services to the Company if the Participant has been
providing services to the Company less than thirty-six months). For periods
during which a Participant is on a paid bona fide leave of absence (as defined
in Treas. Reg. §1.409A-1(h)(1)(i)) and has not otherwise terminated service with
the Company, the Participant is treated as providing bona fide services at a
level equal to the level of services that the Participant would have been
required to perform to receive the compensation paid with respect to such leave
of absence. Periods during which a Participant is on an unpaid bona fide leave
of absence (as defined in Treas. Reg. §1.409A-1(h)(1)(i)) and has not otherwise
terminated service with the Company are disregarded for purposes of this
definition (including for purposes of determining the applicable thirty-six
month period). There is no Separation from Service of a Participant with the
Company (or any of its controlled group members within the meaning of Code
Section 409A) where there is a simultaneous reemployment (or commencement of
service) or continuing employment (or service) of the Participant by the Company
or any of controlled group members within the meaning of Code Section 409A.

 
2

--------------------------------------------------------------------------------

(xix) “Stock” or “Common Stock” means the common stock of the Company.

 

(xx) “Stock Appreciation Right” and “SAR” mean the right to receive a payment
from the Company equal to the excess of the Fair Market Value of a share of
Stock at the date of exercise over a specified price fixed by the Committee on
the date of grant, which shall not be less than 100% of the Fair Market Value of
the Stock on the date of grant, with respect to a number of shares of Stock
fixed on or before the date of grant.

 

(xxi) “Subsidiary” means a corporation of which stock possessing 50% or more of
the total combined voting power of all classes of its stock entitled to vote
generally in the election of directors is owned in the aggregate by TrustCo Bank
Corp NY directly or indirectly through one or more subsidiaries.

 

(xxii) “Restricted Stock Unit” means a right to receive a payment equal to the
value of a share of Stock, pursuant to Section 9A of the Plan.

 

(b) Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender when used in the Plan shall include the feminine gender,
the singular shall include the plural, and the plural shall include the
singular.

 

3. Eligibility and Participation.

 

(a) Eligibility and Participation. The Committee may from time to time, subject
to the provisions of the Plan, grant Awards to Directors.

 

(b) Participants Deemed to Accept Plan. By accepting any benefit under the Plan,
each Participant and each person claiming under or through any such Participant
shall be conclusively deemed to have indicated their acceptance and ratification
of, and consent to, all of the terms and conditions of the Plan and any action
taken under the Plan by the Board, the Committee or the Company, in any case in
accordance with the terms and conditions of the Plan.

 

4. Administration.

 

(a) Administration. The Committee shall be responsible for the administration of
the Plan. The Committee, by majority action thereof (whether taken during a
meeting or by written consent), shall determine the type or types of Awards to
be made under the Plan and shall designate from time to time the Directors who
are to be recipients of such Awards. The Committee is authorized to interpret
the Plan, to prescribe, amend and rescind rules and regulations relating to the
Plan, to provide for conditions and assurances deemed necessary or advisable to
protect the interests of the Company and to make all other determinations
necessary or advisable for the administration of the Plan but only to the extent
not contrary to the express provisions of the Plan. Determinations,
interpretations, or other actions made or taken by the Committee pursuant to the
provisions of the Plan shall be final and binding and conclusive for all
purposes and upon all persons whomsoever. To the extent deemed necessary or
advisable for purposes of Rule 16b-3 or otherwise, the Board may act as the
Committee hereunder.

 
3

--------------------------------------------------------------------------------

(b) Award Agreements. Each Award shall be embodied in an Award Agreement, which
shall contain such terms, conditions and limitations as shall be determined by
the Committee. The Award Agreement shall be delivered to and signed by the
Participant and the Company.

 

5. Stock Subject to Plan.

 

(a) Number of Shares Available for Awards. The total number of shares of Stock
that may be issued pursuant to Awards of Options and/or Restricted Stock under
the Plan may not exceed 250,000 and the total number of Awards of Stock
Appreciation Rights or Restricted Stock Units may not exceed the equivalent of
250,000 shares. Such number of shares shall be subject to adjustment upon
occurrence of any of the events indicated in Section 5(d). The shares of Stock
to be delivered under the Plan may consist, in whole or in part, of authorized
but unissued Stock or treasury Stock, not reserved for any other purpose.

 

(b) No Reuse.

 

(i) Shares of Stock subject to an Option that have not become outstanding shall
not be available for re-issuance under the Plan if the Option shall expire or
terminate without having been exercised in full (including, without limitation,
cancellation and re-grant), or in the event that an Option is exercised or
settled in a manner such that some or all of the shares of Stock related to the
Option are not issued to the Participant (or beneficiary).

 

(ii) If, and to the extent any Awards under the Plan are forfeited for any
reason, or settled in cash in lieu of Stock or in a manner such that some or all
of the shares of Stock related to the Award are not issued to the Participant
(or beneficiary) (including as a result of the use of shares for tax
withholding), such shares of Stock shall not be available for issuance under the
Plan.

 

(c) Limitations on Awards to a Single Participant. Notwithstanding anything to
the contrary contained in the Plan, the following limitations shall apply to
Awards made hereunder:

 

(i) no Participant may be granted, during any calendar year, Awards consisting
of Options or Restricted Stock for more than 5,000 shares of Common Stock,
subject to adjustment pursuant to the provisions of Section 5(d); and

 

(ii) no Participant may be granted, during any calendar year, Awards consisting
of Stock Appreciation Rights or Restricted Stock Units covering or relating to
more than 5,000 shares of Common Stock, subject to adjustment pursuant to the
provisions of paragraph 5(d) hereof.

 

(d) Adjustment in Capitalization. In the event of any change in the outstanding
shares of Stock that occurs after ratification of the Plan by the stockholders
of the Company by reason of a Stock dividend or split, recapitalization, merger,
consolidation, combination, exchange of shares or other similar corporate
change, the aggregate number of shares of Stock available for issuance under
Section 5(a), subject to each outstanding Award and the other terms thereof, and
the limitations set forth in Section 5(c), shall be adjusted appropriately by
the number of shares the Committee determines, which determination shall be
conclusive; provided, however, that fractional shares shall be rounded to the
nearest whole share.

 
4

--------------------------------------------------------------------------------

6. Duration of Plan.

 

(a) Duration of Plan. The Plan shall remain in effect, subject to the Board’s
right to earlier terminate the Plan pursuant to Section 13 hereof, until all
Stock subject to it shall have been purchased or acquired pursuant to the
provisions hereof. Notwithstanding the foregoing, no Award may be granted under
the Plan on or after December 21, 2020.

 

7. Stock Options.

 

(a) Grant of Options. Subject to the provisions of Sections 5 and 6, Options may
be granted to Participants at any time and from time to time as shall be
determined by the Committee. The Committee shall have complete discretion in
determining the number of Options granted to each Participant. The Committee may
grant any type of Option to purchase Stock that is permitted by law at the time
of grant.

 

(b) Option Price. No Option granted pursuant to the Plan shall have an Option
exercise price that is less than the Fair Market Value of the Stock on the date
the Option is granted.

 

(c) Exercise of Options. Options awarded under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall approve, either at the time of grant of such Options or pursuant to a
general determination, and which need not be the same for all Participants. The
Committee shall determine the period of time during which an Option may be
exercised, which such period shall be specifically set forth in the Award
Agreement; provided, however, that no Option shall be exercisable after ten
years from the date of grant.

 

(d) Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of shares of Stock with
respect to which the Option is to be exercised, accompanied by full payment for
the Stock. The Option exercise price upon exercise of any Option shall be
payable to the Company in full:

 

(i) in cash or its equivalent (including, for this purpose, the proceeds from a
third-party broker-assisted cashless exercise);

 

(ii) by tendering Previously-Acquired Shares having an aggregate Fair Market
Value at the time of exercise equal to the total Option price;

 

(iii) by any other means which the Committee determines to be consistent with
the Plan’s purpose and applicable law; or

 

(iv) by a combination of (i), (ii), and (iii), above.

 
The Company may not sponsor, or assist in any material way, any “cashless”
exercise program pursuant to which payment for Options to be exercised is made
by surrendering other Options. The prohibition of the immediately preceding
sentence does not apply to third-party, broker-assisted “cashless” exercise
programs as described in clause (i) above  that the Company does not sponsor or
assist and payment of the exercise price of Options by tender of
Previously-Acquired Shares as described in clause (ii) above.
 

(e) Termination of Service Due to Death or Disability. In the event the service
of a Participant to the Board is terminated by reason of death or Disability any
outstanding Options shall vest 100% and be deemed exercisable in full as of such
termination. Such options may be exercised at any time prior to the expiration
date of the Options or within three years after such date of termination,
whichever period is the shorter.

 
5

--------------------------------------------------------------------------------

(f) Termination of Service other than Due to Death or Disability and other than
for Cause. If the service of the Participant shall terminate for any reason
other than death or Disability, or involuntarily for Cause, the rights under any
then-outstanding Option granted pursuant to the Plan shall terminate upon the
expiration date of the Option or one month after such date of termination of
service, whichever first occurs; provided, however, that no vesting of any
Options that are not vested as of the date of termination of service shall occur
after such date of termination.

 

(g) Termination of Service for Cause. Where a Participant’s termination of
service is involuntarily for Cause, the Participant’s rights under all Options
(whether or not such Options are vested) shall terminate immediately upon such
termination.

 

(h) Nontransferability of Options. Except as provided below, no Option granted
under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, otherwise than by will or by the laws of descent and
distribution. Further, all Options granted to a Participant under the Plan shall
be exercisable during his lifetime only by such Participant. Notwithstanding the
foregoing, the Committee may, in its discretion, authorize all or a portion of
the Options granted to a Participant to be on terms which permit transfer by
such Participant to:

 

(i) the spouse, children or grandchildren of the Participant (“Immediate Family
Members”);

 

(ii) a trust or trusts for the exclusive benefit of such Immediate Family
Members; or

 

(iii) a partnership in which such Immediate Family Members are the only
partners;

 
provided, however, that with respect to any of the foregoing permissible
transfers:
 

(i) there may be no consideration for such transfer;

 

(ii) the Award Agreement pursuant to which such Options are granted expressly
provides for transferability in a manner consistent with this Section 7(g); and

 

(iii) subsequent transfers of transferred Options shall be prohibited except
those in accordance with Section 10. Following transfer, any such Options shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of Section 10 hereof
the term “Participant” shall be deemed to refer to the transferee. The
provisions of Sections 7 and 12 relating to the period of exercisability and
expiration of the Option shall continue to be applied with respect to the
original Participant, and the Options shall be exercisable by the transferee
only to the extent, and for the periods, set forth in said Sections 7 and 12.

 

(i) Restrictions on Stock Transferability. The Committee shall impose such
restrictions on any shares of Stock acquired pursuant to the exercise of an
Option under the Plan as it may deem advisable, including, without limitation,
restrictions under the applicable Federal securities law, under the requirements
of any stock exchange upon which such shares of Stock are then listed and under
any blue sky or state securities laws applicable to such shares.

 

8. Stock Appreciation Rights.

 

(a) Grant of Stock Appreciation Rights. Subject to the provisions of Sections 5
and 6, Stock Appreciation Rights (“SARs”) may be granted to Participants at any
time and from time to time as shall be determined by the Committee.

 
6

--------------------------------------------------------------------------------

(b) Exercise of SARs.  SARs may be exercised upon whatever terms and conditions
the Committee, in its sole discretion, imposes upon the SARs.

 

(c) Price.  No SAR granted pursuant to the Plan shall have a price that is less
than the Fair Market Value of the Stock on the date the SAR is granted.

 

(d) Payment of SAR Amount. Upon exercise of the SAR, the holder shall be
entitled to receive payment of an amount (subject to Section 8(f) below)
determined by multiplying:

 

(i) the difference between the Fair Market Value of a share of Stock at the date
of exercise over the price fixed by the Committee at the date of grant, by

 

(ii) the number of shares with respect to which the Stock Appreciation Right is
exercised.

 

(e) Form and Timing of Payment. Payment for SARs shall be made in cash. Such
payment shall be made as soon as reasonably practicable following the date of
exercise of such SARs.

 

(f) Limit of Appreciation. At the time of grant, the Committee may establish in
its sole discretion, a maximum amount per share which will be payable upon
exercise of an SAR.

 

(g) Term of SAR. The term of an SAR granted under the Plan shall not exceed ten
years from the date of grant.

 

(h) Termination of Service. In the event the service of a Participant is
terminated, any SARs outstanding shall terminate in the same manner as specified
for Options under Sections 7(e), 7(f) and 7(g) herein.

 

(i) Nontransferability of SARs. No SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution. Further, all
SARs granted to a Participant under the Plan shall be exercisable during his
lifetime only by such Participant.

 

9. Restricted Stock.

 

(a) Grant of Restricted Stock. Subject to the provisions of Sections 5 and 6,
the Committee, at any time and from time to time, may grant shares of Restricted
Stock under the Plan to such Participants and in such amounts as it shall
determine. Subject to the terms and conditions of this Section 9 and the Award
Agreement, upon delivery of shares of Restricted Stock to a Participant, or
creation of a book entry evidencing a Participant’s ownership of Shares of
Restricted Stock, the Participant shall have all of the rights of a shareholder
with respect to such Restricted Shares, subject to the terms and restrictions
set forth in this Section 9 or the applicable Award Agreement or as determined
by the Committee.

 

(b) Other Restrictions. The Committee shall impose such other restrictions on
any shares of Restricted Stock granted pursuant to the Plan as it may deem
advisable including, without limitation, restrictions under applicable Federal
or state securities laws and may add a legend to the certificates representing
Restricted Stock to give appropriate notice of such restrictions.

 

(c) Rights as a Shareholder. During the Period of Restriction, Participants
holding shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those shares during the Period of Restriction and shall
be entitled to receive all dividends and other distributions paid with respect
to those shares while they are so held. If any dividends or distributions are
paid in shares of Stock, the shares shall be subject to the same restrictions on
transferability as the shares of Restricted Stock with respect to which they
were paid.

 
7

--------------------------------------------------------------------------------

(d) Termination of Service Due to Death or Disability. In the event the service
of a Participant to the Board is terminated by reason of death or Disability,
the Period of Restriction applicable to the Restricted Stock pursuant to
Subsection 9(g) hereof shall automatically terminate upon such Separation from
Service.

 

(e) Termination of Service other than Due to Death or Disability. If the service
of the Participant shall terminate for any reason other than death or
Disability, then any shares of Restricted Stock still subject to the Period of
Restriction at the date of such Separation from Service automatically shall be
forfeited and returned to the Company.

 

(f) Delivery of Shares. Subject to the other provisions of the Plan, after the
last day of the Period of Restriction applicable to a Participant’s shares of
Restricted Stock (whether through the lapse of time or early termination as
provided above), and after all conditions and restrictions applicable to such
shares of Restricted Stock have been satisfied or lapsed (including satisfaction
of any applicable withholding tax obligations), pursuant to the applicable Award
Agreement, such shares of Restricted Stock shall become freely transferable by
such Participant.

 

(g) Nontransferability During Period of Restriction. Except as provided in
Section 9(f) hereof, the shares of Restricted Stock granted hereunder may not be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated for
such period of time as shall be determined by the Committee and shall be
specified in the Award Agreement for the grant of the Restricted Stock, or upon
earlier satisfaction of other conditions, as specified by the Committee in its
sole discretion and set forth in the Award Agreement for the grant of the
Restricted Stock.

 
9A.
Restricted Stock Units.

 

(a) Grant of Restricted Stock Units. Subject to the provisions of Sections 5 and
6, the Committee, at any time and from time to time, may grant Restricted Stock
Units under the Plan to such Participants and in such amounts as it shall
determine. Restricted Stock Units shall be similar to Restricted Stock, except
no shares are actually awarded to a Participant who is granted Restricted Stock
Units on the date of grant, and such Participant shall have no rights of a
shareholder with respect to such Restricted Stock Units.

 

(b) Other Conditions and Restrictions. Payment with respect to Restricted Stock
Units shall not be paid for such period of time as shall be determined by the
Committee and shall be specified in the Award Agreement for the grant of the
Restricted Stock Units, or upon earlier satisfaction of other conditions, as
specified by the Committee in its sole discretion and set forth in the Award
Agreement for the grant of the Restricted Stock Units. The Committee shall
impose such other restrictions on Restricted Stock Units granted pursuant to the
Plan as it may deem advisable including, without limitation, restrictions under
applicable Federal or state securities laws.

 

(c) Rights as a Shareholder. A Participant shall have no voting rights, and no
rights to dividends or other distributions, with respect to any Restricted Stock
Units.

 

(d) Termination of Service Due to Death or Disability During Period of
Restriction. If the service of the Participant is terminated by reason of death
or Disability during the Period of Restriction, the Period of Restriction
applicable to the Restricted Stock Units shall automatically terminate upon such
Separation from Service.

 

(e) Termination of Service for Reasons other than Death or Disability During
Period of Restriction. If the service of the Participant shall terminate for any
reason other than death or Disability during the Period of Restriction, then any
Restricted Stock Units still subject to the Period of Restriction at the date of
such Separation of Service automatically shall be forfeited and returned to the
Company.

 
8

--------------------------------------------------------------------------------

(f) Payment of Restricted Stock Units. Subject to the other provisions of the
Plan, after the last day of the Period of Restriction applicable to a
Participant’s Restricted Stock Units, and after all conditions and restrictions
applicable to Restricted Stock Units have been satisfied or lapse (including
satisfaction of any applicable withholding tax obligations), pursuant to the
applicable Award Agreement, such Restricted Stock Units shall be settled by a
cash payment determined by reference to the then-current Fair Market Value of
the Stock.

 

(g) Compliance With Section 409A. Unless the Committee provides otherwise in an
Award Agreement, each Restricted Stock Unit shall be paid in full to the
Participant no later than the fifteenth day of the third month after the end of
the first calendar year in which the Restricted Stock Unit is no longer subject
to a “substantial risk of forfeiture” within the meaning of Code Section 409A.If
the Committee provides in an Award Agreement that a Restricted Stock Unit is
intended to be subject to Code Section 409A, the Award Agreement shall include
terms that are intended to satisfy the requirements of Section 409A.

 

(h) Nontransferability. Restricted Stock Units, and all rights with respect to
Restricted Stock Units, granted to a Participant under the Plan may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated.

 

10. Beneficiary Designation.

 
Each Participant under the Plan may name, from time to time, any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his death before he receives any
or all of such benefit. Each designation will revoke all prior designations by
the same Participant, shall be in a form prescribed by the Committee, and will
be effective only when filed by the Participant in writing with the Committee
during his lifetime. In the absence of any such designation, benefits remaining
unpaid at the Participant’s death shall be paid to his estate.
 

11. Rights of Director.

 

(a) Directorship. Neither the Plan nor any Award will confer upon a Participant
any right with respect to continuing the Participant’s service as a Director
with the Company, nor will they interfere in any way with the Participant’s
right or the Company’s right (or the right of the Company’s stockholders) to
terminate such relationship at any time, with or without cause, to the extent
permitted by applicable law.

 

(b) Participation. No Director shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.

 

12. Change-in-Control.

 

(a) In General. Except as expressly provided otherwise in an Award Agreement, in
the event of a Change-in-Control of the Company as defined in Section 12(b)
below, all Awards under the Plan shall vest 100%, whereupon all Options shall
become exercisable in full, SARs and Restricted Stock Units shall be paid out
based on the terms thereof and the restrictions applicable to Restricted Stock
shall terminate.

 

(b) Definition. For purposes of the Plan, a “Change-in-Control” shall mean any
one or more of the following:

 
9

--------------------------------------------------------------------------------

(i) any individual, corporation (other than the Company or Trustco Bank, which,
for purposes of this Section 12(b), are collectively referred to as the
“Companies”), partnership, trust, association, pool, syndicate, or any other
entity or group of persons acting in concert becomes the beneficial owner, as
that concept is defined in Rule 13d-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, of securities of either of
the Companies possessing 20% or more of the voting power for the election of
directors of either of the Companies; or

 

(ii) there shall be consummated any consolidation, merger or other business
combination involving either of the Companies or the securities of either of the
Companies in which holders of voting securities immediately prior to such
consummation own, as a group, immediately after such consummation, voting
securities of either of the Companies (or, if either of the Companies does not
survive such transaction, voting securities of the entity or entities surviving
such transaction) having 60% or less of the total voting power in an election of
directors of either of the Companies (or such other surviving entity or
entities); or

 

(iii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the directors of either of the Companies
cease for any reason to constitute at least a majority thereof unless the
election, or nomination for election by either of the Companies’ shareholders,
of each new director of either of the Companies was approved by a vote of at
least two-thirds of the directors of either of the Companies then still in
office who were directors of either of the Companies at the beginning of any
such period; or

 

(iv) removal by the stockholders of all or any of the incumbent directors of
either of the Companies other than a removal for cause; or

 

(v) there shall be consummated at any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of either of the Companies to a party which is
not controlled by or under common control with either of the Companies.

 

(c) Compliance with Section 409A. Notwithstanding any other provisions of the
Plan or any Award Agreement to the contrary, if a Change-in-Control that is not
a “Qualified Change-in-Control” (as defined below) occurs, and payment or
distribution of an Award constituting deferred compensation subject to Section
409A of the Code would otherwise be made or commence on the date of such
Change-in-Control (pursuant to the Plan, the Award Agreement or otherwise), (i)
the vesting of such Award shall accelerate in accordance with the Plan and the
Award Agreement, (ii) such payment or distribution shall not be made or commence
prior to the earliest date on which Code Section 409A permits such payment or
distribution to be made or commence without additional taxes or penalties under
Section 409A, and (iii) in the event any such payment or distribution is
deferred in accordance with the immediately preceding clause (ii), such payment
or distribution that would have been made prior to the deferred payment or
commencement date, but for Code Section 409A, shall be paid or distributed on
such earliest payment or commencement date, together, if determined by the
Committee, with interest at the rate established by the Committee. The Committee
shall not extend the period to exercise an Option or SAR to the extent that such
extension would cause the Option or SAR to become subject to Code Section 409A.
Additionally, the Committee shall not take any action pursuant to this Section
12 that would cause an Award that is otherwise exempt from Code Section 409A to
become subject to Code Section 409A, or that would cause an Award that is
subject to Code Section 409A to fail to satisfy the requirements of Code Section
409A.

 
10

--------------------------------------------------------------------------------

(d) Qualified Change-in-Control Defined. For purposes hereof, a “Qualified
Change-in-Control” means a Change-in-Control that qualifies as a change in
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, within the meaning of Code
Section 409A(a)(2)(A)(v) and the regulations promulgated thereunder.

 

13. Amendment, Modification and Termination of Plan.

 

(a) Amendment, Modification, and Termination. The Board may, at any time and
with or without prior notice, amend, alter, suspend, or terminate the Plan, and
the Committee may, to the extent permitted by the Plan, amend the terms of any
Award theretofore granted, including any Award Agreement, in each case,
retroactively or prospectively; provided, however, that no such amendment,
alteration, suspension, or termination of the Plan shall be made which, without
first obtaining approval of the shareholders of the Company (where such approval
is necessary to satisfy (i) the then-applicable requirements of Rule 16b-3 and
(ii) any applicable law, regulation or rule (including the applicable
regulations and rules of the SEC and any national securities exchange)), would:

 

(i) except as is provided in Section 5(d), increase the maximum number of Shares
that may be sold or awarded under the Plan or increase the maximum limitations
set forth in Section 5(a);

 

(ii) except as is provided in Section 5(d), decrease the minimum Option Price or
Grant Price requirements of Sections 7(b) and 2(a)(xx), respectively;

 

(iii) change the class of persons eligible to receive Awards under the Plan;

 

(iv) extend the duration of the Plan or the period during which Options or SARs
may be exercised under Section 7 or Section 8, as applicable; or;

 

(v) otherwise require shareholder approval to comply with any applicable law,
regulation or rule (including the applicable regulations and rules of the SEC
and any national securities exchange).

 
In addition, (A) no such amendment, alteration, suspension or termination of the
Plan or any Award theretofore granted, including any Award Agreement, shall be
made which would materially impair the previously accrued rights of a
Participant under any outstanding Award without the written consent of such
Participant, provided, however, that the Board may amend or alter the Plan and
the Committee may amend or alter any Award, including any Agreement, either
retroactively or prospectively, without the consent of the applicable
Participant, (x) so as to preserve or come within any exemptions from liability
under Section 16(b) of the Exchange Act, pursuant to the rules and releases
promulgated by the SEC (including Rule 16b-3) or (y) if the Board or the
Committee determines in its discretion that such amendment or alteration either
(I) is required or advisable for the Company, the Plan or the Award to satisfy,
comply with or meet the requirements of any law, regulation, rule or accounting
standard or (II) is not reasonably likely to significantly diminish the benefits
provided under such Award, or that such diminishment has been or will be
adequately compensated, and (B) any amendment or modification of any Award or
Award Agreement must comply with Section 16.
 

(b) Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Board or the Committee shall make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including the events described in Section 5(d)) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. Additionally, neither the Board
nor the Committee shall make any adjustment pursuant to this Section 13 that
would cause an Award that is otherwise exempt from Code Section 409A to become
subject to Code Section 409A, or that would cause an Award that is subject to
Code Section 409A to fail to satisfy the requirements of Code Section 409A. The
determination of the Committee as to the foregoing adjustments shall be
conclusive and binding on Participants under the Plan.

 
11

--------------------------------------------------------------------------------

14. Tax Withholding.

 

(a) Tax Withholding. The Company shall deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy Federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of the Plan.

 

(b) Share Withholding. With respect to withholding required upon the exercise of
Options or SARs, upon the lapse of restrictions on Restricted Stock, or upon any
other taxable event arising as a result of awards granted hereunder,
Participants may elect to satisfy the withholding requirement, in whole or in
part, by having the Company withhold shares of Stock having a Fair Market Value
on the date the tax is to be determined equal to the minimum statutory
withholding that would be imposed on the transaction. All such elections shall
be irrevocable, made in writing, signed by the Participant, and shall be subject
to any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.

 

15. Indemnification.

 
Each Person who is or shall have been a member of the Committee or of the Board
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him in connection with or resulting from any claim, action, suit, or proceeding
to which he may be a party or in which he may be involved by reason of any
action taken or failure to act under the Plan and against and from any and all
amounts paid by him in settlement thereof, with the Company’s approval, or paid
by him in satisfaction of any judgment in any such action, suit, or proceeding
against him, provided he shall give the Company an opportunity, at its own
expense, to handle and defend the same before he undertakes to handle and defend
it on his own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Certificate of Incorporation or Bylaws, as a matter
of law, or otherwise, or any power that the Company may have to indemnify them
or hold them harmless.
 

16. Repricing.

 
Notwithstanding any provision of the Plan to the contrary, neither the Board nor
a Committee may authorize the repricing of an Award without the prior approval
of the Company’s shareholders. For this purpose, the term “repricing” shall mean
any of the following or any other action that has the same effect: (a) to lower
the exercise price or price per share of an Award after it is granted, (b) to
purchase for cash or shares an outstanding Award at a time when its exercise
price or price per share exceeds the Fair Market Value of the Stock, (c) to take
any other action that is treated as a repricing under generally accepted
accounting principles or (d) to cancel an Award at a time when its exercise
price or price per share exceeds the Fair Market Value of the Stock in exchange
for another Award or Company equity. For purposes of this Section 16, however,
an adjustment pursuant to Section 5(d) shall not be deemed to be a repricing.
 
12

--------------------------------------------------------------------------------

17. Requirements of Law.

 

(a) Requirements of Law. The granting of Awards and the issuance of shares of
Stock upon the exercise of an Option shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

 

(b) Governing Law. The Plan and all Award Agreements and other agreements
hereunder shall be construed in accordance with and governed by the laws of the
State of New York, without giving effect to the choice of law principles
thereof, except to the extent superseded by applicable United States federal
law. Unless otherwise provided in the Award Agreement, Participants are deemed
to submit to the exclusive jurisdiction and venue of the federal or state courts
of New York, to resolve any and all issues that may arise out of or relate to
the Plan or any related Award Agreement.

 

(c) Code Section 409A. Anything under the Plan or an Award Agreement to the
contrary notwithstanding, to the extent applicable, it is intended that any
Awards under the Plan which provide for a “deferral of compensation” subject to
Section 409A of the Code and rules, regulation and guidance issued thereunder
(collectively, Code Section 409A) shall comply with the provisions of Code
Section 409A and the Plan and all applicable Awards shall be construed and
applied in a manner consistent with this intent. In furtherance thereof, any
amount constituting a “deferral of compensation” under Treasury Regulation
Section 1.409A-1(b) that is payable to a Participant upon a Separation from
Service of the Participant (within the meaning of Treasury Regulation Section
1.409A-1(h)) (other than due to the Participant’s death), occurring while the
Participant shall be a “specified employee” (within the meaning of Treasury
Regulation Section 1.409A-1(i)) of the Company or applicable Subsidiary, shall
not be paid until the earlier of (x) the date that is six months following such
Separation from Service or (y) the date of the Participant’s death following
such Separation from Service.

 

(d) Plan Unfunded. The Plan shall be unfunded. The Company shall not be required
to establish any special or separate fund or to make any other segregation of
assets to assure the issuance of Shares or the payment of cash upon exercise or
payment of any Award. Proceeds from the sale of shares of Stock pursuant to
Options or other Awards granted under the Plan shall constitute general funds of
the Company.

 
 
13

--------------------------------------------------------------------------------